Opinión disidente emitida por el
Juez Asociado Señor Ne-grón Fernández.
No estoy conforme. Lo menos que puede decirse del con-trato suscrito por las partes es que es ambiguo. Es cierto que en el mismo se hace referencia al “contrato de compraventa acordado”, usándose frases tales como “se compromete y obliga a vender” (refiriéndose a la Sucesión) ; “se compromete y obliga a comprar” (refiriéndose a Kogan) y “las partes proce-*680derán al otorgamiento de la escritura de compraventa y al cumplimiento de las respectivas obligaciones que ambas han contraído en el presente instrumento”, todo lo cual en opinión del Tribunal establece que el contrato de compraventa quedó perfeccionado, quedando aplazada su ejecución por el término de noventa días, según sus propios términos. Pero también es cierto que no ya en su título meramente, si que en las cláu-sulas en que se establecen las condiciones del contrato, se habla más de una vez de “contrato de opción de compraventa”; “la obligación de compra contraída por él [Kogan] mediante el otorgamiento de esta opción”; “las propiedades objeto de esta opción”; “El compareciente de la segunda parte [Kogan] en-trega al compareciente de la primera parte en el acto del otor-gamiento de este instrumento como causa y en consideración a la opción que se le concede por el mismo, la suma de Mil Dó-lares ($1,000) . . .”. (Bastardillas nuestras.)
En la cláusula quinta, donde se consigna lo arriba citado, se establece que “si dicho compareciente de la segunda parte dejare de cumplir la obligación contraída por él de comprar las fincas por el precio y demás condiciones antes consignadas, la referida cantidad de Mil Dólares ($1,000) será retenida por la Sucesión ... en concepto de indemnización por tal in-cumplimiento . . .”, y en la cláusula séptima se establece la obligación de Kogan de “restituir la posesión de las propieda-des antes mencionadas a la Sucesión ... si por cualquier cir-cunstancia dicho compareciente dejare de cumplir la obliga-ción de compra contraída por él mediante el otorgamiento de esta opción”. (Bastardillas nuestras.) En las cláusulas so-bre comparecencia, las partes “manifiestan haber convenido el otorgamiento de un contrato de opción de compraventa de fin-cas rústicas, el cual llevan a efecto por medio de este instru-mento” y consignan más adelante que “han decidido formalizar ahora este contrato de opción de compraventa bajo las siguien-tes cláusulas”. (Bastardillas nuestras.)
Considero que el contrato en cuestión es uno que confiere opción a Kogan para la compra de la propiedad en él descrita, *681bajo las condiciones estipuladas en dicho contrato — una de las cuales era que la Sucesión retendría la suma de mil dólares entregádale por Kogan si éste no compraba dentro de los no-venta días siguientes — ya que las condiciones todas que sur-gen del referido documento, y que el Tribunal examina en su opinión para llegar a la conclusión de que se trata de un con-trato de compraventa perfeccionado con ejecución aplazada, son compatibles con la teoría de la opción, mientras que las cláusulas relativas a la opción no son compatibles con la teoría del contrato de compraventa perfeccionado con ejecución apla-zada. Ello puede claramente observarse de la obligación im-puesta a Kogan de restituir la posesión de la propiedad a la Sucesión “si por cualquier circunstancia dicho compareciente dejare de cumplir la obligación de compra contraída por él mediante el otorgamiento de esta opción”. No puede conce-birse que si en efecto la intención de las partes fué perfeccio-nar un contrato de compraventa con ejecución aplazada, tuvie-ran que pactar sobre la entrega de la posesión por Kogan a la vendedora si Kogan no compraba.
El término “opción de compraventa” usado en el docu-mento que nos ocupa, tiene una acepción jurídica definida y su uso continuo en el contrato no puede pasarse por alto al deter-minar cuál fué la intención de las partes en cuanto a lo pac-tado, sobre todo cuando en su redacción intervinieron personas conocedoras de la ley. Uno de los miembros de la Sucesión (y representante de la misma) así como uno de los testigos en dicho documento, son miembros prominentes de nuestro foro.
Aunque estoy conforme con la observación que hace el Tribunal de que si la intención era conceder una opción, el docu-mento ha podido redactarse con mayor claridad, con mayor razón debe hacerse la observación de que si la intención de las partes era perfeccionar un contrato de compraventa con eje-cución aplazada, era innecesario hacer constante referencia a la opción e incluir en dicho contrato condiciones incompatibles con la teoría de la compraventa con ejecución aplazada.
*682Como dije al comienzo, lo menos que puede decirse del con-trato que nos ocupa es que es ambiguo. Y en tal situación, creo de aplicación la máxima Ambigimm pactum contra vendi-torem interpretandum est. No considero aplicable la juris-prudencia citada en la opinión del Tribunal, sencillamente por-que el texto del contrato envuelto en este caso no ofrece, a mi juicio, sitio para ello.
En consecuencia, soy de opinión que la sentencia apelada debería revocarse y la demanda declararse sin lugar.